To this bill the defendants put in several answers.
The defendant Boyd admitted by his answer that, so far as he was concerned, the deeds were made to indemnify him against his liability for becoming a surety to the certiorari bond, but averred that the (447) plaintiff at the same time promised to pay him $25, should the plaintiff fail in the suit, and $100 dollars, should he succeed, for his services in writing notices, for taking depositions, and in attending to the taking of depositions in said suit; and he admitted that, since the determination of that suit, the plaintiff had paid him the $100, according to promise. The defendants Coor and Pender set forth in their answers that the plaintiff had repeatedly solicited them to become his sureties on the bond for a certiorari; that they at length yielded to his importunities, upon the express agreement that the plaintiff should execute to them conveyances for two of the negroes in dispute, free from all conditions and encumbrances, except the title of Nehemiah Toler; that, relying on this engagement, they executed the bond as his sureties, but that the plaintiff did not make the conveyance stipulated; that afterwards the deeds in question were executed by the plaintiff, not as a substitute for the former agreement, nor for the purpose of releasing the same, but "for the purpose of giving to them an additional security against loss by reason of their said suretyship," and they admitted that neither of them had sustained any injury thereby, but they insisted that, after the termination of the suit of Nehemiah Toler in favor of the plaintiff, he had refused to execute a conveyance for the two slaves, agreeably to his promise, and they declared that they had brought the action of detinue, complained of, as the means of coercing him to render them justice in that respect.
They both professed a willingness to forego any legal advantage which they might have under the said deeds if the plaintiff would convey to them the two negroes, which they were to have absolutely, but prayed, if the plaintiff would not execute this engagement, that he should be held to the literal terms of the deeds, and not be permitted to vary the same by parol evidence, which said deeds they averred were not obtained from him by any misrepresentation or fraud, but were drawn up at his own suggestion by Calvin Coor, who had been employed by him to prepare them. The answer of the defendant Coor admitted that he (448) had held possession of some of the mortgaged negroes during a *Page 347 
part of the time the suit of Nehemiah Toler was pending, but insisted that he held them by a contract of hiring, made with the plaintiff, and had paid up such hire in full. The other defendant, John C. Pender, by his answer, denied that he had at any time held possession of any of them.
To these answers the plaintiff replied generally, and a great mass of testimony was taken on both sides.
We deem it unnecessary to comment upon the proofs, for upon the pleadings it appears to us clear that the plaintiff is entitled to relief. There is no allegation in the bill upon which we can examine the right of the defendant Boyd to retain the reward of one hundred dollars received for his alleged services. We cannot, as this bill is framed, compel him to refund it; and whether he has obtained this rightfully or wrongfully, it is all which he claims of the spoils. After the distinct admission by the defendants that the deeds in question were executed and intended simply and solely as an indemnity to save them harmless against their liability as the surety of the plaintiff, this Court must act upon the deeds as though they had been drawn up in proper terms to express that intent. It would be monstrous if the incapacity or ignorance or fraud of the draughtsman should, in a court of conscience, give operation to an instrument inconsistent with the acknowledged intention of all the parties thereto. Nor will this Court permit the defendants Coor and Pender to avail themselves of these deeds as a security for enforcing the performance of the agreement, which they set up by their answer, even if such agreement were proved beyond dispute. It is an agreement abhorrent to morals, as having been extorted from a distressed man; contrary to public policy, as creating interests unfavorable to the impartial administration of justice; against the principles of the common law, and interdicted by positive statutes. It is founded in champerty, the most odious species of   (449) maintenance, and far from vesting rights worthy of the jurisdiction of a court of equity, makes out a case perhaps better fitted for the animadversion of a criminal court.
The plaintiff is entitled to the perpetual injunction which he prays for, to have the deeds surrendered and canceled, and to have a conveyance from the defendants of every right which they or any of them can set up under them. We do not examine into the evidence of the matters of account between the plaintiff and the defendants Coor and *Page 348 
Pender. As to them, the plaintiff may have a reference if he requires it. All the costs, both at law and equity, up to the taking of the account, must be paid by the defendants. They are each and all of them liable therefor, having joined in the action which gave occasion for this bill.
PER CURIAM.                                 Decree accordingly.